EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Rotman on 24 February 2022.

The application has been amended as follows: 
Claims 1-12 are cancelled:
This application is in condition for allowance except for the presence of claims 1-12 directed to Group I, drawn to a thermal pack, non-elected without traverse.  Accordingly, claims 1-12 have been cancelled since they do not include all the limitations of the allowable process claims and are not eligible for rejoinder.
Claim 14 is amended as follows:
“a two-dimensional surface” in line 7 is amended to --the two-dimensional representation--
Claim 16 is amended as follows:
“six face” in lines 15 and 16 (two instances) is amended to --sixth face--
“six obtuse angled section” in line 17 is amended to --sixth obtuse angled section--
“the hexagonal thermal cell” in line 21 is amended to --the hexagonal shaped thermal cells--
“the thermal ;” in line 29 is amended to --the thermal cell center;--
“the hexagonal thermal cell” in line 30 is amended to --the hexagonal shaped thermal cells-- 
“the thermal material cell” in lines 32-33 is amended to --the hexagonal shaped thermal cells--
“a thermal cell center” in lines 33-34 is amended to --the thermal cell center--
Claim 21 is amended as follows:
“six face” in lines 15 and 16 (two instances) is amended to --sixth face--
“six obtuse angled section” in line 17 is amended to --sixth obtuse angled section--
“the hexagonal thermal cell” in line 21 is amended to --the hexagonal shaped thermal cells--
“the thermal ;” in line 29 is amended to --the thermal cell center;--
“the hexagonal thermal cell” in line 30 is amended to --the hexagonal shaped thermal cells-- 
“the thermal material cell” in lines 32-33 is amended to --the hexagonal shaped thermal cells--
“a thermal cell center” in lines 33-34 is amended to --the thermal cell center--
Claim 23 is amended as follows:
“of claim 21 step of assessing” in line 1 is amended to --of claim 21, wherein the step of assessing--
“a two-dimensional surface” in lines 6-7 is amended to --the two-dimensional representation--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kirkman (US 20140107739), Grove (US 20140360030), Tilley (US 20140311100), and Wilford et al. (US 20150224015), fails to reasonably teach or suggest a method of making a thermal pack including forming a tessellated plurality of hexagonal shaped thermal cells having first through sixth faces, angled sections, first through fourth gaps, and the relationships between these elements as claimed when considered in combination with the additional claim elements. Wilford teaches a thermal pack with hexagonal shaped thermal cells having six faces (see Wilford: hexagonal seal lines 507 shown in Fig. 5), however still fails to reasonably provide for the claim elements specified above when considered alone or in any proper combination with the additional prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794